DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
 
Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1, 3-6, 13-22 are currently pending.
Claims 13-20 are currently withdrawn.
Claims 2, 7-12, and 23-25 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1.  Claim 1 recites “spherical/convex”.  Is the use of “/” requiring both the spherical and the convex structures, or is the use of “/” indicating that that spherical structure, or in the alternative, the convex structure is required but not both the spherical and the convex structures are required at the same time. For the purpose of prosecution “spherical/convex” is being interpreted as the spherical structure, or in the alternative, the convex structure is required but not both the spherical and the convex structures are required at the same time.
2.  Claim 1 recites “a second tube resting on the abutting face of another reversible connector body”.  The “the abutting face of another reversible connector body” should be --an abutting face of another reversible connector body-- because this is the first time the “abutting face” for the “another reversible connector body” is being set forth.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (WO 2016/116558) in view of Stirling (GB 2126677).


    PNG
    media_image1.png
    570
    743
    media_image1.png
    Greyscale


Re Clm 1: Hammer discloses a fluid connector assembly (see the first Fig. 1c and the Fig. above) comprising: a connector body (the body containing 80), a concave frustoconical surface (42a); and another connector body (the body containing 60) and its male end portion (the portion containing 42) installed in the connector body (see the first Fig. 1c); a concave flared end (the end containing 40a) of a first tube (70) resting on said frustoconical surface (see above); a spherical/convex flared end (the end containing 40) of a second tube (10) resting on the abutting face of another reversible connector body (see above); and the abutting face (42) of said another reversible connector body driving said spherical/convex flare end into the concave flared end (see above).
The recitation “said another reversible connector body driving said spherical/convex flare end into the concave flared end” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Even though Hammer discloses the connector body and the another connector body, including its male end portion, installed in the connector body, and the concave frustoconical surface, Hammer fails to disclose that the connector body and the another connector body are reversible, such that, the reversible connector body has a female end portion and a male end portion, said male end portion having an outer diameter that is smaller than an outer diameter of said female end portion; said female end portion including an internal threaded bore extending through said female end portion from an annular opening to an inner seat, said inner seat having a portion defining a concave frustoconical surface; said male end portion including an internal bore axially aligned with said female end portion threaded bore extending from an opening at a head end of said male end portion to an opening at the female end portion inner seat, said male end portion including an abutting face at said head end and an external threaded surface extending from said head end to said female end portion; and wherein the internal threaded bore of said female end portion is arranged to have a threaded surface of a male end portion of the another reversible connector body installed into said female end portion threaded bore through said female end portion opening. 


    PNG
    media_image2.png
    439
    591
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    235
    490
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    235
    485
    media_image4.png
    Greyscale


However, Stirling teaches (see the first Fig. and the Fig. above) a reversible (reversible merely implying that a connector(s) be used in and alternative configuration, see above, where similar fittings can be joined in a forwards configuration or in a reversed configuration) connector body (10) having a female end portion (the portion with the internal threads) and a male end portion (the portion with the external threads), said male end portion having an outer diameter that is smaller than an outer diameter of said female end portion (see the first Fig.); said female end portion including an internal threaded bore (see the portion with the internal threads) extending through said female end portion from an annular opening to an inner seat (see the first Fig., the inner seat 16), said inner seat having a portion defining a concave frustoconical surface (see the first Fig.); said male end portion including an internal bore axially aligned with said female end portion threaded bore (see the first Fig.) extending from an opening (near 15) at a head end of said male end portion (see the first Fig.) to an opening at the female end portion inner seat (see the first Fig.), said male end portion including an abutting face (the face at the end near 15) at said head end and an external threaded surface (12) extending from said head end to said female end portion (see the first Fig.); and wherein the internal threaded bore of said female end portion is arranged to have a threaded surface of a male end portion of another reversible connector body installed into said female end portion threaded bore through said female end portion opening (see the first Fig.), for the purpose of providing a means to reduce the complexity of the design by making and/or using components that are structurally the same, having structurally the same components also make assembly easier by reducing the number of different components and such makes it less likely to mix-up components to be assembled, alternatively, having structurally the same components would yield the same predictable result of forming a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hammer to have had a reversible connector body having a female end portion and a male end portion, said male end portion having an outer diameter that is smaller than an outer diameter of said female end portion; said female end portion including an internal threaded bore extending through said female end portion from an annular opening to an inner seat, said inner seat having a portion defining a concave frustoconical surface; said male end portion including an internal bore axially aligned with said female end portion threaded bore extending from an opening at a head end of said male end portion to an opening at the female end portion inner seat, said male end portion including an abutting face at said head end and an external threaded surface extending from said head end to said female end portion; and wherein the internal threaded bore of said female end portion is arranged to have a threaded surface of a male end portion of another reversible connector body installed into said female end portion threaded bore through said female end portion opening, as taught by Stirling, for the purpose of providing a means to reduce the complexity of the design by making and/or using components that are structurally the same, having structurally the same components also make assembly easier by reducing the number of different components and such makes it less likely to mix-up components to be assembled, alternatively, having structurally the same components would yield the same predictable result of forming a leak free joint.
Re Clm 3: Hammer as modified by Stirling above, discloses the limitations that said internal bore of said female end portion has a larger internal diameter than the internal bore of said male end portion (see above).
Re Clm 4: Hammer as modified by Stirling above, discloses the limitations that said inner seat frustoconical surface is comprised of a surface wall arranged to accept an inner surface of said first tube flared end against said surface wall (the inner seat’s shape comprises a surface wall structured in a manner to accept an inner surface of an first tube flared end against said surface wall).
Re Clm 5: Hammer as modified by Stirling above, discloses the limitations that the first and second tubes may be a brake tube (the first and second tubes may be a brake tube).
Re Clm 6: Hammer as modified by Stirling above, discloses the limitations that said male end portion and said female end portion of said connector body is manufactured as a single unit of a material (see above).
Hammer as modified by Stirling above fails to disclose that the homogenous metallic material.  However, Hammer appears to disclose a metal material via the crosshatching, see above.
Homogenous metallic material enhances the strength of the structure, enhances the internal forces in the material, and allows for consistent and expected manufacturing of the material.
The examiner is taking Official Notice that it is old and well known to have a homogenous metallic material, for the purpose of providing a means to enhance the strength of the structure, enhance the internal forces in the material, and to allow for consistent and expected manufacturing of the material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hammer, to have had homogenous metallic material, for the purpose of providing a means to enhance the strength of the structure, enhance the internal forces in the material, and to allow for consistent and expected manufacturing of the material.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.
Re Clm 21: Hammer as modified by Stirling above, discloses the limitations that said first tube extends through said male bore exiting the male portion opening at the head end of said reversible connector body (see above).
The recitation “said first tube extends through said male bore exiting the male portion opening at the head end of said reversible connector body” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 22: Hammer as modified by Stirling above, discloses the limitations that said second tube extends through the male portion bore and through the female portion inner seat opening and threaded bore exiting at the female end portion opening of said another reversible connector body (see above).
The recitation “said second tube extends through the male portion bore and through the female portion inner seat opening and threaded bore exiting at the female end portion opening of said another reversible connector body” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant argues, on page 8 line 6 through page 9 line 17, that Stirling does not teach a relationship between tubing(s) and at least one connector(s).
This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, any arguments drawn to the 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections are moot because such rejections have been withdrawn.
Applicant argues, on page 9 line 18 through page 11 line 19, that Stirling may deform in use with a rod and that Stirling does not illustrate that it can be used with flared tubes and that Hammer does not show that the connectors can be reversed, additionally there is no showing of advantages such as in applicant’s specification.
This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As for reversible , reversible merely implying that a connector(s) be used in and alternative configuration, see above, where similar fittings can be joined in a forwards configuration or in a reversed configuration
Applicant is not claiming the advantages set forth in the specification.
All claims not specifically argued will stand or fall with the claim(s) from which they depend.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/03/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679